          Case 1:20-cv-07056-AT Document 25 Filed 01/21/21 Page 1 of 1

                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
U.F., individually and on behalf of E.M., a child                    DOC #: _________________
with a disability,                                                   DATE FILED: 1/21/2021____

                              Plaintiff,

               -against-                                       20 Civ. 7056 (AT)

NEW YORK CITY DEPARTMENT OF                                    ORDER
EDUCATION,

                               Defendant.
ANALISA TORRES, District Judge:

       The Court has been advised that all claims asserted herein have been settled in principle.
The above-entitled action is hereby dismissed and discontinued without costs, and without
prejudice to the right to reopen the action within thirty days of the date of this Order if the
settlement is not consummated.

        Any application to reopen must be filed within thirty days of this Order; any application
to reopen filed thereafter may be denied solely on that basis. Further, if the parties wish for the
Court to retain jurisdiction for the purposes of enforcing any settlement agreement, they must
submit the settlement agreement to the Court within the same thirty-day period to be so-ordered
by the Court. Per Rule IV(C) of the Court’s Individual Practices in Civil Cases, the Court will
not retain jurisdiction to enforce a settlement agreement unless it is made part of the public
record.

        Any pending motions are moot. All conferences are vacated. The Clerk of Court is
directed to close the case.

       SO ORDERED.

Dated: January 21, 2021
       New York, New York
